DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browne et al (U.S. 2009/0235494).
As for Claim 1, Browne discloses a banding band (50) having a belt-like portion (52) having a plurality of teeth (60) on at least one surface thereof, and a securing portion (54) positioned at one end of the belt-like portion, wherein the securing portion has a through-hole (through-hole of 54) into which another end of the belt-like portion can be inserted, and
at least the belt-like portion comprises an amorphous resin having a glass transition temperature of 180°C or higher.
2. (Original) The banding band according to Claim 1, wherein the amorphous resin is at least one resin selected from the group consisting of polysulfones, polyethersulfones, polyetherimides and polyamideimides (see para [0032 and 0050]).
3. (Original) The banding band according to Claim 2, wherein the amorphous resin is a polyethersulfone (see para [0050]).
4. (Original) The banding band according to Claim 2, wherein the amorphous resin is a polyetherimide (see para [0032]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Browne et al (U.S. 2009/0235494) in view of Haase et al. (US 2010/0212117).
Browne discloses the claimed invention in  rejection above, but fails to explicitly recite a minimum thickness of the belt-like portion is 1.5 mm or less.
Haase teaches a minimum thickness of the belt-like portion is 1.5 mm or less (see para [0027]) to aide in the compostable properties of the tie.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Browne as taught by Haase, to provide a thickness to increase/decrease compostable property.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677